

Exhibit 10.2
 
SECOND AMENDMENT TO
CONVERTIBLE PROMISSORY NOTES


THIS IS AMENDMENT (the “Amendment") being executed and delivered by and between
Drinks Americas Holdings, Ltd., a Delaware corporation ("Drinks"), and IBC Funds
LLC ("IBC"), and dated as of February 24, 2014 (the “Amendment Date”) in order
to amend:


(1)  
 that certain 8% Convertible Unsecured Promissory Note due as of May 1, 2013 in
the principal amount of $35,000 (the “$35,000 Note”), as amended by the First
Amendment to the $35,000 Note dated as of August 8, 2013;



(2)  
that certain 8% Convertible Unsecured Promissory Note due as of May 1, 2013 in
the principal amount of $70,000 (the “$70,000 Note”), as amended by the First
Amendment to the $70,000 Note dated as of January 9, 2014;



(3)  
that certain 8% Convertible Unsecured Promissory Note due as of May 1, 2013 in
the principal amount of $150,000 (the “$150,000 Note”), as amended by the First
Amendment to the $150,000 Note dated as of January 9, 2014; and



(4)  
that certain 8% Convertible Unsecured Promissory Note due as of May 1, 2013 in
the principal amount of $200,000 (the “$200,000 Note”), as amended by the First
Amendment to the $200,000 Note dated as of January 9, 2014.



RECITALS


WHEREAS, pursuant to certain Note Purchase Agreements dated as of August 4,
2013, October 29, 2013,  November 25, 2013 and January 6, 2014 by and between
IBC and Jose Manuel Toscana Gonzalez (the “Assignor”), IBC purchased the
ownership interest in the $35,000 Note, the $70,000 Note, the $150,000 Note and
the $200,000 Note (collectively the “Notes”), which Notes were originally issued
to World Wide Beverage Imports, LLC (“WBI”) in satisfaction of certain trade
payables owed by Drinks to WBI and WBI assigned the Notes to the Assignor, on
November 1, 2012, in satisfaction of certain trade payables owed by WBI to the
Assignor;


WHEREAS, The parties to this Amendment wish to (i) amend certain terms of the
Notes, (ii) amend the Events of Default provision of the Notes, and (iii)
release Drinks of all accrued interest under the Notes to and through March 15,
2014.


AGREEMENT


 NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged, the parties hereto hereby agree
as follows:


1. Amendment of the Notes.  The Notes shall be amended to add to Section
6(a)(iv) and Section 6(a)(v), which section shall read as follows:
 
 
 

--------------------------------------------------------------------------------

 


iv.           the Company shall fail to file with the Securities Exchange
Commission, by March 1, 2014, the Company’s Annual Report on Form 10-K for the
fiscal year ended April 30, 2013, which failure is not cured within 3 Business
Days; and


v.           the Company shall fail to file with the Securities Exchange
Commission, by March 15, 2014, the Company’s Quarterly Reports on Form 10-Q for
the quarterly periods ended  July 31, 2013 and October 31, 2013, which failure
is not cured within 3 Business Days.


2. Waiver of Interest.  On execution of this Amendment, any and all interest
accrued through March 15, 2014 on the Notes shall be waived and IBC shall
release Drinks of any and all obligations related to the payment of such
interest.


3. No Other Effect on the Notes. The Notes remains in full force and effect,
except as amended by this Amendment.


4. Effective Date. This Amendment shall be effective as of the Amendment Date.


5. Miscellaneous.


(a)  Captions; Certain Definitions.  Titles and captions of or in this Amendment
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any of its provisions.  All capitalized terms not otherwise defined herein shall
have the meaning therefor, as set forth in the Securities Purchase Agreement and
Convertible Bridge Note.


(b)  Controlling Law.  This Amendment is governed by, and shall be construed and
enforced in accordance with the laws of the State of New York (except the laws
of that jurisdiction that would render such choice of laws ineffective).


(c)  Counterparts.  This Amendment may be executed in one or more counterparts
(one counterpart reflecting the signatures of all parties), each of which shall
be deemed to be an original, and it shall not be necessary in making proof of
this Amendment or its terms to account for more than one of such
counterparts.  This Amendment may be executed by each party upon a separate
copy, and one or more execution pages may be detached from a copy of this
Amendment and attached to another copy in order to form one or more
counterparts.


(Signature Pages Follow)
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment has been executed and delivered by Drinks and
IBC as of the date first set forth above.





Drinks: Drinks Americas Holdings, Ltd.          
 
By:
/s/ Timothy Owens       Name: Timothy Owens       Title: CEO          

 
 

IBC: IBC Funds LLC          
 
By:
/s/ Samuel Oshana       Name: Samuel Oshana       Title: Managing Member        
 


 






*    *    *    *    *
 
 
 

--------------------------------------------------------------------------------

 